image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


EUR 100,000,000 TERM LOAN AGREEMENT


This Agreement is dated 25 April 2020 and is made between:


(1)Xylem Europe GmbH, a company incorporated under the laws of Switzerland,
having its registered address at Bleicheplatz 6, 8200 Schaffhausen, Switzerland,
registration number CH-287.650.247 (the Borrower);


(2)Xylem Inc., an Indiana company incorporated under the laws of United States
of America, having its registered address at 1 International Drive, Rye Brook,
NY 10573, United States of America, registration number 201 105 050 0560 (the
Parent Guarantor); and


(3)ING Bank, a branch of ING-DiBa AG, a company incorporated under the laws of
Germany, having its registered address at Hamburger Allee 1, 60486 Frankfurt am
Main (the Bank).


IT IS AGREED AS FOLLOWS:


1.Definitions


Terms used in this Agreement have the following meaning:


Affiliate means in relation to any Person, a Subsidiary of that Person, or a
Holding Company of that Person or any other Subsidiary of that Holding Company.


Agreement means this agreement (including the attached schedules) as amended
from time to time.


Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.


Availability Period means the period from and including the date of this
Agreement to and including the date falling three months after the date of this
Agreement.


Base Rate means for any Loan or Unpaid Sum in EUR the EURIBOR Screen Rate as at
11.00 a.m. (Frankfurt time), on the relevant Rate Fixing Day for such currency
for a period equal in length to the Interest Period of that Loan or Unpaid Sum
or if a Replacement Base Rate has been agreed in accordance with Clause 5.8
Replacement of Screen Rate such Replacement Base Rate and, if any such rate is
below zero, the Base Rate will be deemed to be zero.


Break Funding Costs means the amount reasonably determined by the Bank to be the
costs incurred as a result of the Borrower repaying a Loan on another date than
the last day of an Interest Period.


Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in Frankfurt am Main, Germany.


Change of Control means (i) the current parent or controlling shareholder
ceasing to Control the Borrower or (ii) the obtaining of Control over the
Borrower and/or Parent Guarantor by a Person or a group of Persons who acted
jointly on the basis of an arrangement or understanding between themselves or
(iii) if any Person or group of Persons shall have acquired beneficial ownership
of more than 30% of the outstanding shares of the Parent Guarantor.


Commitment means the amount specified in Clause 2 Facility to the extent not
cancelled, increased or reduced under this Agreement.


Compliance Certificate means a Compliance Certificate in accordance with Section
5.03 (c) (ii) of the Revolving Facility.


Control means (i) the direct or indirect ownership of more than 50% of the
shares, voting capital or similar rights of ownership of a Person, or (ii) the
power to directly or indirectly, on the basis of an agreement, through the
exercise of voting rights or otherwise, appoint or dismiss the majority of the
members of the board of directors or supervisory board or give instructions
regarding the policy of the Person with which such members are obliged to
comply.


Cost of Funds means the interest rate per annum which the Bank determines in its
reasonable discretion (nach billigem Ermessen) pursuant to Section 315 German
Civil Code is the cost it will incur in order to fund a Loan in the public or
private markets.



1/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


Default means an Event of Default or any event or circumstance which would
become an Event of Default with the lapse of time, giving of notice, expiry of a
grace period or the making of any determination of an Event of Default.


Euro, euro, € and EUR means the currency that, at the date of this Agreement,
has been adopted by some of the member states of the European Community as their
lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union.


Event of Default means an event or circumstance specified as such in Clause 12
Events of Default.


Facility means the term loan facility made available pursuant to this Agreement.


Finance Document means this Agreement, any Compliance Certificate, Parent
Guarantee, Utilisation Request, Revolving Facility (only for the purpose of
calculation of the Financial Covenants and Compliance Certificate), and any
other document designated as such by the Bank and the Borrower, all as may be
amended from time to time.


Financial Covenants means the financial covenants set out in Clause 9 Financial
Covenants.


Financial Indebtedness means any indebtedness for or in respect of:
a)moneys borrowed;
b)any acceptance credit;
c)any bond, note, debenture or other similar instrument;
d)any lease or hire purchase contract or a liability which would in accordance
with IFRS, (local) GAAP (General Accepted Accounting Principles) or (other)
local accounting standards be treated as a balance sheet liability;
e)receivables sold or discounted (otherwise than on a non-recourse basis);
f)any derivative transaction entered into to protect against or benefit from
fluctuations in any interest, rate or price (and the then marked to market value
of the derivative transaction will be used to calculate its amount);
g)any other transaction which has the commercial effect of a borrowing;
h)any counter-indemnity obligation or other recourse commitment in respect of
any guarantee, indemnity, bond, letter of credit, or other similar instrument
issued by a bank or financial institution; or
i)any guarantee, indemnity, surety-ship or similar assurance against financial
loss in respect of any liability referred to in the above paragraphs (a) up to
and including (h).


Group means the Borrower, the Parent Guarantor and its Subsidiaries from time to
time.


Holding Company means, in relation to a Person, any other Person in respect of
which it is a Subsidiary.


Increased Cost means:
(a)an additional or increased cost (including, but not limited to, any cost
incurred by the Bank or any of its Affiliates as a result of the compliance with
the minimum reserve requirements or other requirements imposed by any relevant
central bank, by law or regulation);
(b)a reduction in the rate of return from the Facility or on the Bank’s or any
of its Affiliates invested overall capital; or
(c)a reduction of an amount due and payable under any Finance Document, which is
incurred or suffered by the Bank or any of its Affiliates to the extent
attributable (directly or indirectly) to the Bank having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.


Interest Period means, in relation to a Loan or Unpaid Sum, the period
determined in accordance with Clause 5 Interest and Fees.


Loan means a loan made or to be made available under the Facility or the
principal amount outstanding for the time being of that loan.


Long Term Credit Rating" means the credit rating or ratings (as the case may be)
from time to time assigned by Moody's and/or Standard & Poor's to the long term
senior unsecured debt of the Parent Guarantor.


Margin means the rate set out in Clause 5.3 Margin.


Market Disruption Event means:
(a)at or about 11:00 a.m. (Frankfurt time) on a Rate Fixing Day the relevant
Screen Rate is not available for the relevant Interest Period or a Screen Rate
Replacement Event has occurred and this Agreement has not been amended pursuant
to Clause 5.8 Replacement of Screen Rate; or
(b)before close of business in Frankfurt a.M. (Germany) on a Rate Fixing Day,
the cost to the Bank of funding the relevant Loan in the European interbank
market for the relevant Interest Period would be in excess of the Base Rate.

2/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020




Material Adverse Effect means any material adverse effect on:
(a)the financial condition, business or assets of the Borrower or the Parent
Guarantor;
(b)the ability of the Borrower to perform its obligations under any Finance
Document; or
(c)the validity, enforceability, effectiveness or ranking of any Finance
Document or of a right of the Bank thereunder.


Original Financial Statements means the audited financial statements of the
Borrower and the audited consolidated financial statements of the Parent
Guarantor for the financial year ended 31st December 2019 (or, if unavailable,
for the year ended 31st December 2018 each).


Parent Guarantee means the document set out in Schedule Parent Guarantee.


Party means a party to this Agreement.


Person means any natural person, legal entity, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality).


Rate Fixing Day means, for any period for which an interest rate is to be
determined, two Business Days before the first day of that period.


Repayment Instalment means each repayment instalment as specified in Clause 6
Repayment.


Replacement Base Rate means a benchmark rate which is:
(a)implemented, designated or recommended as a replacement by the administrator
of the Screen Rate or a central bank
or any other supervisory or regulatory authority; or
(b)agreed by the Borrower and the Bank as, generally accepted in the
international or domestic loan markets
as the appropriate successor to a Screen Rate or otherwise an appropriate
successor to a Screen Rate.


Revolving Facility means the five-year revolving credit facility agreement dated
as of March 5, 2019 with, inter alios, Xylem Inc as borrower, Citibank, N.A.,
BNP Paribas Securities Corp., ING Bank N.V., Dublin Branch, JPMorgan Chase Bank,
N.A., and Wells Fargo Securities, LLC, as lead arrangers, Citibank, N.A.as
administrative agent and the persons set out therein as lenders, as amended from
time to time.


Screen Rate means the percentage rate per annum administered by the European
Money Markets Institute (in respect of EURIBOR), or any other Person which takes
over the administration of that rate, for the relevant period displayed on the
appropriate page of the Reuters screen. If the relevant page is replaced or the
service ceases to be available, the Bank (after consultation with the Borrower)
may specify another page or service displaying the appropriate rate.


Screen Rate Replacement Event means (i) in the reasonable opinion of the Bank,
the methodology, formula or other means of determining the Screen Rate has
materially changed or (ii) the administrator of a Screen Rate announces that (a)
it is insolvent or that it shall cease to provide the Screen Rate (and there is
no successor administrator) or (b) such Screen Rate may no longer be used or
shall be indefinitely or permanently discontinued.


Security Interest means (the creation of) a pledge, charge, hypothecation,
mortgage, lien or any other security interest securing any obligation of any
Person or any other agreement or arrangement having a similar effect in the
relevant jurisdiction.


Swiss 10 Non-Bank Rule means the rule that the aggregate number of creditors
under this Agreement which are not Swiss Qualifying Banks must not at any time
exceed ten (10), if and as long as a violation of this rule may result in Swiss
withholding tax consequences, all in accordance with the applicable legislation,
circulars, and guidelines as in force from time to time.


Swiss 20 Non-Bank Rule means the rule that the aggregate number of creditors,
other than Swiss Qualifying Banks, of the Borrower under all outstanding debts
relevant for classification as debenture (Kassenobligation), facilities, and/or
private placements (including under the Finance Documents) must not at any time
exceed 20 (twenty), if and as long as a violation of this rule may result in
Swiss withholding tax consequences, all in accordance with the applicable
legislation, circulars, and guidelines as in force from time to time.


Swiss Qualifying Bank means a Person (including any commercial bank or financial
institution (irrespective of its jurisdiction of organization)) which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws in force in its jurisdiction
of incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all in accordance with the
applicable legislation, circulars, and guidelines as in force from time to time.



3/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


Subsidiary means in relation to a specified Person any Person which is a
subsidiary within the meaning of sections 271 paragraph 2, 290 of the German
Commercial Code (Handelsgesetzbuch) of the first Person.
        
Unpaid Sum means any sum due and payable but unpaid by the Borrower under the
Finance Documents.


Utilisation Date means the date on which a Loan is made or to be made.


Utilisation Request means a request for a Loan in writing substantially in the
form of Schedule Utilisation Request or in any other manner or form as accepted
by the Bank.


2.Facility


2.1 Availability
Subject to the terms of this Agreement, the Bank makes available to the Borrower
a committed term loan facility in an aggregate amount of EUR 100,000,000.


The aggregate amount of the outstanding Loans may not exceed the Commitment at
any moment in time.


3.Purpose
The Borrower shall apply all amounts borrowed by it under the Facility towards
general corporate purposes. The Bank is not bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.


4.Conditions

4.1 Conditions precedent
The first Loan may be requested by the Borrower only after the Bank has received
all of the documents and evidence set out in Schedule Conditions Precedent in
form and substance satisfactory to the Bank.


4.3 Utilisation Request
The Borrower may request a Loan by giving the Bank, via a method as approved by
the Bank, a duly completed and duly executed Utilisation Request substantially
in the form of Schedule Utilisation Request. A Utilisation Request must be given
to the Bank no later than 15:30 Central European Time on the first Business Day
after the Rate Fixing Day of the relevant Loan. A Utilisation Request is
irrevocable.


4.3 Utilisation
The Bank is not obliged to make a Loan available if:
(a)on the date of the Utilisation Request or on the Utilisation Date an Event of
Default or Default is continuing or would result from that Loan;
(b)the Borrower has issued a notice pursuant to Clause 8.5 Notification of
Default;
(c)the Utilisation Date is not a Business Day within the Availability Period;
(d)the amount of the Loan is not at least EUR 25,000,000 or a higher multiple of
EUR 1,000,000 and the currency of the Loan does not comply with Clause 2
Facility;
(e)the Interest Period does not comply with Clause 5.1 Interest Periods;
(f)as a result of the proposed utilisation more than four (4) Loans would be
outstanding; and
(g)as a result of the proposed utilisation the aggregate amount of the
outstanding Loans would exceed the Commitment.


4.4 Security
For the purpose of securing all present and future obligations at any time due,
owing or incurred by the Borrower to the Bank under the Finance Documents, the
Parent Guarantor shall create in favour of the Bank a Parent Guarantee. For the
avoidance of doubt, this shall not prejudice the right of the Bank to proceed in
accordance with Clause 13 Acceleration.


4.5 Cancellation of Commitment
The Commitment which, at that time, is unutilised shall be cancelled immediately
at the end of the Availability Period.

5.Interest and Fees

5.1 Interest Periods
(a)Each Loan has successive Interest Periods. The Borrower selects an Interest
Period of six (6) months in the Utilisation Request for that Loan and for each
subsequent Interest Period in an irrevocable notice received by the Bank not
later than 15:30 Central European Time on the last Business Day before the start
of that Interest Period. Each Interest Period for a Loan will start on its
Utilisation Date or (if applicable) on the first day after the expiry of its
preceding Interest Period. The Bank will determine the appropriate Interest
Period for any Unpaid Sum.

4/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


(b)No Loans may be outstanding after the date on which the final Repayment
Instalment must be repaid. If an Interest Period for a Loan exceeds the date on
which the last Repayment Instalment must be repaid it will be shortened in order
for the Interest Period to expire on that date.


5.2 Obligation to pay interest
(a)The Borrower must pay interest on each Loan made available to it and on any
Unpaid Sum on the last day of each Interest Period.
(b)Except where it is provided to the contrary in this Agreement, the rate of
interest for each Loan is the percentage rate per annum equal to the aggregate
of the applicable Base Rate and Margin.


5.3 Margin

The Margin shall be the percentage rate per annum adjusted from time to time in
accordance with the Long Term Credit Rating as set out in the table below:



image01.jpg [image01.jpg]


provided that:
(i) the initial Margin as at the date of this Agreement is 1.40 per cent. per
annum;
(ii) in the event that the Long Term Credit Ratings of Moody's and Standard &
Poor's differ by one notch the margin will be the one associated with the higher
rating. In the event that the Long Term Credit Ratings of Moody’s and Standard &
Poor’s will differ by more than one notch the margin will be the one associated
with the lower rating;
(iii) in the event that only one of the two above Long Term Credit Ratings is
available the remaining one shall determine the Margin;
(iv) if both Long Term Credit Ratings are withdrawn or no Long Term Credit
Rating is assigned, the Margin shall be the highest percentage rate per annum
set out above; and
(v) a change in the Margin will take effect from and including the fifth
Business Day following the publication of the relevant assignment of or change
in the Long Term Credit Rating or other event set out in sub-paragraph (iv)
above with respect to all Advances then outstanding or made after that date.


5.4 Default interest
Upon the occurrence of an Event of Default, the rate of interest referred to in
Clause 5.2 Obligation to pay interest will be equal to the aggregate of:
(a)the Base Rate for whatever Interest Period the Bank may deem appropriate;
(b)the Margin; and
(c)2.00% per annum.


5.5 Market disruption
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest for the Interest Period shall be the
percentage rate per annum which is the sum of the Margin and the Cost of Funds.


5.6 Commitment Fee
The Borrower must pay to the Bank a commitment fee computed at a daily basis at
the rate of 0.175% per annum on the undrawn and uncancelled portion of the
Commitment during the Availability Period. Accrued commitment fees are payable
in arrears on the last day of each calendar quarter and, if the whole Commitment
is cancelled, on the date that the cancellation is effective.


5.7 Debiting of interest, costs and fees
Unless otherwise agreed in this Agreement, principal, interest, costs and fees
payable by the Borrower may and will be debited by the Bank from any account of
the Borrower with the Bank. In case an account will be designated by the
Borrower in this respect, the Bank will debit the designated account if
possible.


5.8 Replacement of Screen Rate
If a Screen Rate Replacement Event occurs the Bank and the Borrower may agree
such amendments to the Finance Documents as may be required to (i) provide for
and align the Finance Documents to the use of a Replacement Base Rate for the
calculation of interest under this Agreement, (ii) provide for appropriate
fall-back provisions for the Replacement Base Rate and (iii) adjust the pricing
to reduce or mitigate the transfer of economic value from one party to another
as a result of the application of the Replacement Base Rate.



5/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


6.Repayment
(a)The Borrower must repay each Loan made to it in one amount 12 (twelve) months
after the first Utilisation Date.
(b)No amount of a Loan repaid may subsequently be re-borrowed.


7.Prepayment and cancellation


7.1 Mandatory prepayment – Illegality, Change of Control
(a)If it becomes unlawful for the Bank or any of its Affiliates to perform any
of its obligations, to fund, issue or maintain any Loan or to receive interest
under any Finance Document, the Bank may immediately cancel the Commitment
and/or declare all outstanding Loans, together with accrued interest and all
other amounts accrued under the Finance Documents, to be immediately due and
payable.
(b)The Borrower must promptly notify the Bank if it becomes aware of any Change
of Control or intended Change of Control. After a Change of Control, the Bank
may by not less than 5 days’ notice to the Borrower cancel the Commitment and/or
declare all outstanding Loans, together with accrued interest and all other
amounts accrued under the Finance Documents, to be immediately due and payable.


7.2 Voluntary prepayment
(a)Without prejudice to Clause 17.6 Break Funding Costs, the Borrower may, by
giving not less than 10 Business Days prior notice to the Bank, prepay any Loan
in whole or in part. Each prepayment notice is irrevocable and must specify the
relevant date(s) and the amount of the relevant Loan to be prepaid.
(b)No amount of a Loan prepaid under this Agreement may subsequently be
re-borrowed.




8.Information covenants


8.1 Financial statements
(a)The Borrower must supply to the Bank:
i.its audited financial statements prepared in accordance with IFRS and/or local
GAAP for each financial year;
(b)The Borrower shall supply the financial statements specified above as soon as
the same become available but in any event:
ii.in case of the annual audited financial statements of the Borrower, within
180 days after the end of each relevant financial period;
(c)The Parent Guarantor must supply to the Bank:
i.its audited consolidated financial statements prepared in accordance with
local GAAP for each financial year; and
ii.its interim consolidated financial statements for each quarter of each
financial year.
(d)The Parent Guarantor shall supply the financial statements specified above as
soon as the same become available but in any event:
i.in case of the annual audited consolidated financial statements of the Parent
Guarantor, within 180 days after the end of each relevant financial period; and
ii.in case of the quarterly interim consolidated financial statements of the
Parent Guarantor, within 45 days after the end of each relevant financial
period.
(e)The Borrower and the Parent Guarantor must inform the Bank as soon as
reasonably possible in case its auditor does not issue an audit report for the
Borrower in respect of the financial statements.

8.2 Changes of financial year or in the method of financial reporting
(a)The Borrower and the Parent Guarantor must notify the Bank of any proposed
change of its financial year or to the manner in which its financial statements
are prepared.
(b)If requested by the Bank, the Borrower and the Parent Guarantor must supply
to the Bank:
i.a full description of any change notified under paragraph (a) above;
ii.sufficient information to enable the Bank to make a proper comparison between
the financial position shown by the set of financial statements prepared on the
changed basis and its most recent audited consolidated financial statements
delivered to the Bank under this Agreement prior to the implementation of the
change; and
iii.positive sign -off by the Borrower’s auditor regarding the change.
        Any reference in this Agreement to those financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.


8.3 Compliance Certificate
Together with each set of its financial statements the Parent Guarantor must
supply to the Bank a Compliance Certificate in accordance with Section 5.03 (c)
(ii) of the Revolving Facility and a specification of the financial covenants'
calculation. The Compliance Certificate must be duly signed by two authorised
signatories, of whom one must be the Parent Guarantor’s chief financial officer.
A Compliance Certificate supplied with the Parent Guarantor’s audited financial
statements, must also be signed by its auditor.

8.4 Information - miscellaneous
The Borrower must supply to the Bank:

6/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


(a)copies of all material documents dispatched by the Borrower to its
shareholders (or any class of them) and/or its creditors generally or any class
of them, at the same time as they are dispatched to such shareholders and/or
creditors by the Borrower;
(b)all information on changes in the legal or organisational structure of the
Borrower, its constitutional documents, the Persons that are authorised to sign
on behalf of the Borrowers documents and notices in connection with this
Agreement and/or Persons that are authorised to sign payment orders on behalf of
the Borrowers, promptly following the relevant change;
(c)promptly on request of the Bank, such information as the Bank requires to
fulfil its know your customer requirements; and
(d)promptly on request of the Bank, any further information regarding the
financial condition and operations of the Borrower as the Bank may reasonably
request.


8.5 Notification of Default
The Borrower must notify the Bank of the occurrence of any Default (and the
steps being taken to remedy it) promptly upon becoming aware of its occurrence.
The Parent Guarantor must promptly upon becoming aware thereof, notify the Bank
of the expectation that the Parent Guarantor will not be able to comply with its
obligations under Clause 9 Financial Covenants.


9.Financial covenants
The Parent Guarantor agrees to be bound by and that it shall comply with the
Leverage Ratio 3.5x as stipulated and defined in Section 6.05 of the Revolving
Facility and a specification of the financial covenants' calculation. The Parent
Guarantor shall comply with the above mentioned Leverage Ratio 3.5x also in case
the Revolving Facility is cancelled or otherwise ceases to be valid. The
Compliance Certificate must be duly signed by two authorised signatories, of
whom one must be the Parent Guarantor’s chief financial officer. A Compliance
Certificate supplied with the Parent Guarantor’s audited financial statements,
must also be signed by its auditor.


10.General covenants


10.1 General
The Borrower agrees to be bound by the covenants set out in this Clause 10
General Covenants relating to it.


10.2 Borrowing for own account/no trustee
The Borrower declares that all Loans will be drawn by the Borrower for its own
account.


10.3 Compliance with laws, constitutional documents and agreements
The Borrower must comply in all material respects with all relevant provisions
of all laws and regulations, any court or administrative order and its
constitutional documents.


10.4 Negative pledge
(a)Except as provided in paragraph (b) below, the Borrower may not create or
allow to exist any Security Interest on any of its present or future assets.
(b)Paragraph (a) does not apply to:
i.any Security Interest constituted by or entered into pursuant to a Finance
Document;
ii.any Security Interest comprising a netting or set-off arrangement (including
cash pooling) entered into by the Borrower in the ordinary course of its banking
arrangements;
iii.any Security Interest or other lien arising by operation of law and in the
ordinary course of trading of the Borrower; or
iv.any Security Interest securing indebtedness the amount of which (when
aggregated with the amounts of any other indebtedness which has the benefit of a
Security Interest given by the Borrower, other than any permitted security under
(i), (ii) or (iii), does not exceed 10% of the total assets (or its equivalent
in any other currency) of the Borrower at any time.


10.5 Disposals
(a)Except as provided below in paragraph (b), the Borrower may not, either in a
single transaction or in a series of transactions whether related or not,
dispose of all or any material part of its assets.
(b)Paragraph (a) does not apply to any disposal:
i.from a member of the Group (including the Borrower) to another member of the
Group (other than the Borrower);
ii.made in the ordinary course of business of the disposing entity; or
iii.other than under (i) or (ii) where the aggregate amount of those disposals
does not exceed €50,000,000 (or its equivalent in any other currency) at any
time in any financial year of the Borrower.


10.6 Financial Indebtedness
(a)Except as provided below in paragraph (b), the Borrower may not incur any
Financial Indebtedness.
(b)Paragraph (a) does not apply to any Financial Indebtedness:
i.incurred by the Borrower from another member of the Group;

7/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


ii.incurred under or in relation to the Finance Documents and/or incurred under
any other finance document as agreed between a member of the Group and (an
Affiliate of) the Bank;
iii.subordinated to the satisfaction of the Bank; or
iv.other than under (i), (ii) or (iii) which in aggregate does not exceed
€300,000,000 (or its equivalent in any other currency) at any time.


10.7 Loans out
(a)Except as provided in paragraph (b) below, the Borrower may not extend loans
or be a creditor in respect of any Financial Indebtedness.
(b)Paragraph (a) does not apply to any loan or trade credit:
i.from a member of the Group (including the Borrower) to another member of the
Group (other than the Borrower);
ii.extended on arm’s length terms and in the ordinary course of business of the
relevant member of the Group; or
iii.other than under (i) or (ii), provided that the aggregate amount thereof
does not exceed €75,000,000 (or its equivalent in any other currency) at any
time.


10.8 No Guarantees or indemnities
(a)Except as provided in paragraph (b) below, the Borrower may not guarantee the
obligations of any other Person or assume joint and several liability for or
commit itself as surety for those obligations.
(b)Paragraph (a) does not apply to:
i.guarantees on arm’s length terms and given in the ordinary course of business
of the relevant member of the Group;
ii.any obligation under the Finance Documents or under any other finance
document as agreed between a member of the Group and (an Affiliate of) the Bank;
or
iii.other guarantees than under (i) or (ii), provided that the aggregate amount
thereof does not exceed €50,000,000 (or its equivalent in any other currency) at
any time.


10.9 Acquisitions
The Borrower may not make any acquisition to the extent that the consideration
(when aggregated with the consideration of all other acquisitions by members of
the Group in any financial year of the Borrower) exceeds €200,000,000 (or its
equivalent in any other currency) at any time.


10.10 Pari Passu
The Borrower shall ensure that at all times any unsecured and unsubordinated
claims of the Bank against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.


11.Representations


The Borrower makes the representations and warranties set out in this Clause 11
Representations to the Bank on the date of this Agreement. The representations
are deemed to be made by the Borrower by reference to the facts and
circumstances then existing on the date of each Utilisation Request and the
first day of each Interest Period.


11.1 Status
It is a limited liability company, duly incorporated and validly existing under
the law of its jurisdiction of incorporation. It has the power to own its assets
and carry on its business as it is being conducted.


11.2 Binding obligations
Subject to applicable insolvency and other laws generally affecting the rights
or remedies of creditors the obligations expressed to be assumed by it in each
Finance Document are legal, valid, binding and enforceable obligations.


11.3 Non-conflict with other obligations
The entry into and performance by it of, and the transaction contemplated by,
the Finance Documents do not and will not conflict in any material respect with
(i) any law or regulation applicable to it, (ii) any constitutional documents of
the Borrower or (iii) any agreement or instrument binding upon it or any member
of the Group or any of its or any member of the Group assets.


11.4 Power and authority
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents and the transactions contemplated by those Finance Documents.


11.5 Validity and admissibility in evidence
All Authorisations required (i) to enable it lawfully to enter into, exercise
its rights and comply with its obligations in the Finance Documents, and (ii) to
make the Finance Documents admissible in evidence in its jurisdiction of
incorporation, have been obtained or effected and are in full force and effect.



8/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


11.6 Governing law and enforcement
The choice of governing law of the Finance Documents will be recognised and
enforced in its jurisdiction of incorporation. Any judgment obtained in relation
to a Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its jurisdiction of incorporation.


11.7 No Default
No Event of Default is continuing or is reasonably likely to result from the
utilisation of the Facility or the entry into, the performance of, or any
transaction contemplated by, any Finance Document.


11.8 No Misleading Information
All the information supplied to the Bank were and continue to be true and
accurate in any material respect; in particular, the financial statements
furnished to the Bank fairly and completely reflect the financial status of the
Borrower as on the date of and for the period to which they refer and are not
affected by any material change since the date these accounts were drawn up.


11.9 No Litigation
No litigation, attachment, arbitration, administrative procedure, which has or
might have an adverse effect on the financial condition of the Borrower or on
the ability of the Borrower to perform its obligations under the Finance
Documents, or a reorganization or bankruptcy procedure, is pending or resolved
save for those disclosed upon the signing of this Agreement.


12.Events of default


Each of the events set out in this Clause 12 Events of Default is an Event of
Default.


12.1 Non-payment
The Borrower does not pay on the due date any amount payable by it under the
Finance Documents in the manner required under the Finance Documents, unless the
non-payment is caused by a technical or administrative error and is remedied
within three (3) Business Days of the due date.


12.2 Breach of other obligations
(a)The Parent Guarantor does not comply with any term of Clause 9 Financial
Covenants; or
(b)The Borrower does not comply with any term of the Finance Documents (other
than those referred to in Clause 12.1 Non–payment or under paragraph (b) above)
provided that no Event of Default under this paragraph (b) will occur if the
non-compliance is capable of remedy and is remedied within 14 days of the
earlier of (i) the Bank giving notice or (ii) the Borrower becoming aware of the
non-compliance.


12.3 Misrepresentation
Any representation or statement made or deemed to be made by the Borrower in the
Finance Documents or any other document delivered by or on behalf of the
Borrower under or in connection with any Finance Document is or proves to have
been incorrect or misleading when made or deemed to be made provided that no
Event of Default under this Clause 12.3 will occur if the circumstances giving
rise to the misrepresentation are capable of remedy and are remedied within 14
days of the earlier of (i) the Bank giving notice or (ii) the Borrower becoming
aware of the misrepresentation.


12.4 Cross-default
(a)Any Financial Indebtedness of the Parent Guarantor or the Borrower is not
paid when due (after the expiry of any originally applicable grace period);
(b)Any Financial Indebtedness of the Parent Guarantor or the Borrower is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described);
(c)Any commitment for any Financial Indebtedness to the Parent Guarantor or the
Borrower is reduced, cancelled or suspended as a result of the occurrence of an
event of default (however described), or
(d)Any creditor of the Parent Guarantor or the Borrower becomes entitled to
declare any Financial Indebtedness of the Parent Guarantor or the Borrower,
respectively, due and payable prior to its specified maturity as a result of an
event of default (however described);
unless the aggregate amount of Financial Indebtedness indicated in paragraphs
(a), (b), (c) and (d) above is less than EUR 50,000,000 (or its equivalent in
any other currency)
(e)Any event of default (however described) under any agreement or document
entered into or issued by a Person to secure the obligations of the Borrower
under this Agreement.


12.5 Insolvency, dissolution or attachment
(a)The Parent Guarantor or the Borrower or any of their creditors applies for
moratorium or files for bankruptcy or any other equivalent that materially
qualifies as insolvency of the Parent Guarantor or the Borrower, or the Parent
Guarantor or the Borrower is declared bankrupt or insolvent by a competent
authority, a petition is presented for its winding-up or liquidation, is subject
to a moratorium or any other equivalent that materially qualifies as insolvency,
is unable or admits its inability to pay its debts as they fall due, suspends
making payments on any of its debts (or announces an intention to do so), begins
negotiations with its creditors for the rescheduling of any of its indebtedness,
offers a composition,

9/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


compromise, concordat, assignment or arrangement to its creditors, is being
dissolved or decides (or another corporate body of such Person decides or
consents to such a decision) to carry out any of the above mentioned actions. If
a moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium.
(b)The appointment of a liquidator, receiver, administrator or other similar
officer in respect of the Parent Guarantor or the Borrower or any of its assets.
(c)The enforcement of any Security Interest over any assets of the Parent
Guarantor or the Borrower .
(d)Any asset(s) of the Parent Guarantor or the Borrower is affected by an
expropriation, executorial attachment, sequestration, distress or execution or a
provisional attachment which is not discharged or set aside within 30 days.
(e)The Parent Guarantor or the Borrower acts or decides, or is the subject of an
act or decision, in a foreign jurisdiction which is comparable with an act or
decision described in the paragraphs (a), (b), (c) or (d) above.


12.6 Changes within the Borrower
The Borrower’s articles of association or internal rules or regulations are, in
the opinion of the Bank, materially amended or the corporate structure of the
Group is, in the opinion of the Bank, changed significantly, by a merger,
demerger, winding up, conversion, takeover or otherwise,other than with the
prior written consent of the Bank.


12.7 Cessation of business
The Borrower ceases, or threatens to cease, to carry on all, or a material part
of its business.


12.8 Qualified audit report
The Borrower’s auditor issues a qualified audit report in respect of the audited
financial statements which the Bank considers material (acting reasonably).


12.9 Material adverse change
Any (series of) event(s) (which specifically includes a change in law or
regulation) which have or, in the opinion of the Bank, are reasonably likely to
have a Material Adverse Effect.


12.10 Invalidity and unenforceability of the Finance Documents
(a)It is or becomes unlawful for the Borrower to perform any of its obligations
under the Finance Documents.
(b)Any Finance Document is not effective or enforceable in accordance with its
terms or is alleged by the Borrower to be ineffective and/or unenforceable in
accordance with its terms for any reason.
(c)The Borrower repudiates or rescinds a Finance Document or evidences an
intention to repudiate or rescind a Finance Document.
(d)No Event of Default under paragraphs (a) or (b) will occur if the
unlawfulness or (alleged or actual) ineffectiveness or unenforceability
individually or cumulatively is remedied within 14 days of the earlier of (i)
the Bank giving notice or (ii) the Borrower becoming aware of the
non-compliance.


13.Acceleration


Without prejudice to any other rights it may have under this Agreement, if an
Event of Default occurs or is continuing, the Bank may, by notice to the
Borrower:
(a)cancel the Commitment in whole or in part;
(b)declare that any and all amounts outstanding under the Finance Documents are:
i)immediately (without a default notice being required) due and payable (as a
result of which all outstanding Loans including accrued interest and any other
amounts due by the Borrowers under the Finance Documents (including Break
Funding Costs) are immediately due and payable), or
ii)payable on first demand by the Bank (as a result of which all outstanding
Loans including accrued interest and any other amounts due by the Borrowers
under the Finance Documents (including Break Funding Costs) will become payable
on first demand by the Bank;


14.Payments and set-off


14.1 Currency of account
(a)Each (re)payment in respect of Loans, Unpaid Sums, interest, costs, expenses
or taxes shall be made in the currency in which such amounts are denominated or,
if applicable, incurred.
(b)Any amount expressed to be payable in a specific currency shall be paid in
that currency.


14.2 Place of payment
Without prejudice to Clause 5.7 Debiting of Interest, Cost and Fees, all
payments to the Bank under the Finance Documents shall be made into the account
specified by the Bank.


14.3 No set-off
All payments made by the Borrower under the Finance Documents must be made
without set-off or counterclaim with the exception of counterclaims which are
not in dispute between the Borrower and the Bank or have been legally
established.



10/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


14.4 Set-off by the Bank
The Bank is at all times entitled to set off any debt receivable by it from the
Borrower under or in connection with the Finance Documents (each a claim)
against any debt owed by the Bank to the Borrower (each a debt) regardless of
the currency in which the relevant claim and the relevant debt are denominated.


14.5 Business Days
If a payment under a Finance Document is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month or if there is no such day in that calendar month the
preceding Business Day.


14.6 Priority of payments
If the funds provided by the Borrower for the payment of amounts due under the
Finance Documents are insufficient, the priority of payments shall be determined
by the Bank irrespective of the due date of the particular amounts or any
instruction of the Borrower.


15.INCREASED COST


The Borrower shall, within three Business Days of a written demand from the
Bank, pay to the Bank the amount equal to any Increased Cost incurred by the
Bank or any of its Affiliates as a result of:
(a)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation (with or without having
the force of law) made after the date of this Agreement;
(b)compliance with any law or regulation (with or without having the force of
law) made after the date of this Agreement; or
(c)the implementation or application of or compliance with Basel III or any law
or regulation that implements, applies or amends Basel III, in each case to the
extent not reasonably known to the Bank or its relevant Affiliates at the date
of this Agreement.
This Clause 15 does not apply to the extent any Increased Cost is (i)
attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III or CRD IV) (“Basel II”) or any other law or
regulation that implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates); or (ii) attributable to the wilful breach by the Bank or its
Affiliates of any law or regulation.


For this Clause Basel III means:
(a)Directive 2013/36/EU of 26 June 2013 on access to the activity of credit
institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC (CRD IV);
(b)Regulation (EU) no. 575/2013 of 26 June 2013 on prudential requirements for
credit institutions and investment firms and amending regulation (EU) No.
648/2012 (CRR); and
(c)any and all other agreements, rules, guidance, regulations and/or standards
published by the Basel Committee on Banking Supervision relating to “Basel III”.


16.Evidence and calculations


16.1 Evidence
In the absence of manifest error:
(a)accounts maintained by the Bank will be conclusive evidence of the existence
and the amount of the obligations of the Borrower under any Finance Document;
and
(b)a determination by the Bank of a fee, an interest rate or amount under any
Finance Document will be conclusive evidence.


16.2 Calculations
Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days.


17.Indemnity and gross up


17.1 Indemnity
The Borrower must indemnify the Bank promptly upon demand against any costs,
loss or expenses (including notarial and legal fees) which the Bank incurs in
connection with (i) the occurrence of, or investigating any event or
circumstances which the Bank reasonably believes to be a Default or an Event of
Default, (ii) the enforcement of the performance by the Borrower of its
obligations, or the preservation of any rights, under or in connection with the
Finance Documents and (iii) the creation, execution, modification and
termination of or the Parent Guarantee.


17.2 Currency indemnity

11/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


If any sum due from the Borrower under the Finance Documents has to be converted
into another currency, that Borrower shall as an independent obligation within 3
Business Days of a written demand: (i) indemnify the Bank against any loss, cost
or liability; and (ii) make such additional payment to the Bank necessary to
enable it to exchange the sum received against the exchange rate available to it
at the time it is received, into the sum and currency originally expressed to be
due under the Finance Documents. The Borrower waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency
other than the currency in which it is expressed to be payable.


17.3 Gross up
The Borrower must make all payments to be made under the Finance Documents
without any tax deduction, unless a tax deduction is required by law. If a tax
deduction is required by law to be made by the Borrower or the Bank, the amount
of the payment due from the Borrower will be increased to an amount which (after
making the tax payment) leaves an amount equal to the payment which would have
been due if no tax payment had been required. Following a transfer or assignment
by the Bank pursuant to Clause 18.3 below, the relevant transferee or assignee
and/or the Bank is only entitled to receive payment under this Clause 17.3 to
the same extent as the Bank would have been if the assignment or transfer had
not occurred.


17.4 Stamp duty
The Borrower shall pay and indemnify the Bank against any cost, loss or
liability that the Bank incurs in relation to all stamp duty, registration and
other similar taxes payable in respect of any Finance Document.


17.5 Value added tax
All amounts payable under a Finance Document to the Bank shall be deemed to be
exclusive of any value added tax (VAT). If VAT is chargeable, the Borrower
shall, pay to the Bank (in addition to and at the same time as paying the
original amount) an amount equal to the amount of the VAT. Where a Finance
Document requires the Borrower to reimburse or indemnify the Bank for any costs
or expenses, the Borrower shall, at the same time reimburse and indemnify the
Bank against all VAT incurred by the Bank in respect of the costs or expenses
save to the extent that the Bank is entitled to repayment or credit in respect
of such VAT.


17.6 Break Funding Costs
If a Loan is repaid prior to the end of its Interest Period, the relevant
Borrower must pay to the Bank the Break Funding Costs attributable to that Loan.


18.Changes to the documents and parties


18.1 Amendments, waivers and consents
Any waiver, amendment and consent in relation to or under the Finance Documents
must be agreed upon in writing (Schriftform according to Section 126 German
Civil Code).


18.2 Transfers by the Borrower
The Borrower may not assign or transfer any of its rights or obligations under
any Finance Document without the prior written consent of the Bank.


18.3 Transfers by the Bank
(a)The Bank may freely assign or transfer any or all of its rights and/or any or
all of its obligations under any Finance Document to any other bank, financial
institution, trust, fund or other entity that is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (but excluding any distressed investments),
provided the assignee or transferee is a Swiss Qualifying Bank or, subject to
paragraph (b) below, an Affiliate of the Bank. For the avoidance of doubt, the
Bank may not make any transfer or assignment to any Person that is a trade
competitor of a member of the Group in any of the activities of that member of
the Group or to any Person that is not a Swiss Qualifying Bank (other than,
subject to paragraph (b) below, any Affiliate of the Bank) without the prior
written consent of the Borrower. It shall not be unreasonable for the Borrower
to withhold its consent if a transfer or assignment would result in a breach of
the Swiss 10 Non-Bank Rule and/or of the Swiss 20 Non-Bank Rule.
(b)The Bank shall notify the Borrower in writing of any intended assignment or
transfer of any or all of its rights and/or any or all of its obligations under
any Finance Document to any of its Affiliates with not less than 5 Business Days
prior notice. The Company may prohibit, by notification to the Bank in writing,
such assignment or transfer, and the Bank shall refrain from so assigning or
transferring any of its rights and/or obligations under any Finance Document, if
it would result in a breach of the Swiss 10 Non-Bank Rule and/or of the Swiss 20
Non-Bank Rule.
(c)The Bank may also freely create a Security Interest over any or all of its
rights and/or any or all of its obligations under any Finance Document provided
that no such Security Interest shall release the Bank from any of its
obligations under the Finance Documents.
(d)To the extent necessary, the Borrower hereby unconditionally and irrevocably
agrees in advance to cooperate with and in advance approves any assignment,
transfer or the creation of any Security Interest in accordance with this
Clause.


19.Notices


19.1 Manner of giving notices

12/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


a.Any communication in connection with a Finance Document must be in writing,
or, if agreed or indicated by the Bank, electronically (including, but not
limited to, e-mail), and must be duly signed and, unless stated otherwise, may
be made by letter, sent by post, attached to an e-mail or by fax.
b.The Bank may rely on the literal wording of any notice (purporting to be) from
the Borrower and is not obliged to verify the contents thereof. Incompleteness
or distortion of a notice is for the risk of the sender thereof.
c.The Bank will not be liable for any loss and/or damage resulting from the use
of fax or electronic means of communication, including, but not limited to, loss
or damage resulting from failure or delay in delivery, interception or
manipulation by third parties or computer programs used for electronic
communications and transmission of viruses (other than in the case of gross
negligence and/or wilful misconduct).


19.2 Contact details
(a)Subject to the provisions of this Clause and unless expressly agreed
otherwise in writing between the Bank and the Borrower, the contact details of
each Party for all communications are those notified by that Party on or before
the date it becomes a Party to this Agreement.
(b)The contact details of the Borrower are:
Xylem Europe GmbH
attn: Mr. Stephan Ludescher
Bleicheplatz 6
8200 Schaffhausen, Switzerland
(c)The contact details of the Bank are:
ING Bank, a branch of ING-DiBa AG
attn. Diversified Lending / Susanne Fichera
Hamburger Allee 1,
60486 Frankfurt am Main, Germany
        E-mail: Susanne.Fichera@ing.de and
SP_CB-DE-ING-LOAN-ADMINISTRATION@ing.de
(d)A Party may change its contact details by giving 5 Business Days’ notice to
the Bank (or in the case of the Bank, to the other Parties). Any communication
or document to be made or delivered to the Bank will only be effective if and
when actually received by the Bank. Where a Party nominates a particular
department or officer to receive a communication, a communication will not be
effective if it fails to specify that department or officer.


20.Wholesale Banking conditions


The Wholesale Banking conditions of the Bank attached hereto as Schedule 4
Wholesale Banking Conditions shall be applicable. By the execution of the
Agreement each Obligor acknowledges receipt of a copy of these conditions and
agrees to the terms. In the event of a conflict between these conditions and the
terms of the Agreement, the terms of the Agreement shall prevail.


21.DISCLOSURE OF CONFIDENTIAL INFORMATION


The Borrower irrevocably consents to the disclosure by the Bank, to the extent
allowed by applicable law, of any (confidential) information, including personal
data, regarding the Borrower and the Finance Documents including information
which is, if applicable, subject to bank secrecy rules, to:
(a) the Bank’s Affiliates, professional advisers, auditors, representatives and
service providers;
(b) any Person with (or through) whom it enters into (or may potentially enter
into), whether directly or indirectly any transaction under which payments are
to be made or may be made by reference to one or more Finance Documents and/or
the Borrower
(c)  ny Person to whom the Bank (intends to) assign(s) or transfer(s) or
create(s) a Security Interest over all or a part of its rights or obligations
under the Finance Documents, and to any of that entity’s Affiliates and other
entities, including professional advisers, to the extent necessary or desired to
conclude and perform such assignment, transfer or Security Interest; and
(d) any Person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority, the rules of any stock exchange or pursuant to any
applicable law or regulation.
a.
22.Miscellaneous
(a)No failure or delay by the Bank in exercising any right or remedy under the
Finance Documents shall operate as a waiver thereof, no single or partial
exercise of any such right or remedy shall prevent any other or further exercise
thereof or the exercise of any other right or remedy, and the rights and
remedies provided in the Finance Documents are cumulative and not exclusive of
any rights or remedies provided by law.
(b)If, at any time, any provision of the Finance Documents is or becomes
illegal, invalid or unenforceable, it shall not affect or impair the legality,
validity or enforceability of any other provisions of the Finance Documents.
(c)The Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

13/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020




23.Governing law and jurisdiction
(a)This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by the laws of Germany.
(b)The courts of Frankfurt a.M. in Germany, in first instance, have jurisdiction
to settle any dispute in connection with this Agreement. This submission shall
not limit the rights of the Bank to take proceedings in any other court which
may exercise jurisdiction over the Borrower or any of its assets.



















































































































14/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


Schedule 1
Conditions Precedent
Part 1
To be delivered before the first Utilisation


(1)A certified copy of the articles of association or constitutional documents
of the Borrower and the Parent Guarantor.
(2)Certified copies of up to date excerpts from the commercial register, a
signature-card with a specimen of the signature, copies of the identity
cards/passports and, if applicable, all additional documentation evidencing that
the Person(s) executing a document or notice on behalf of the Borrower are
entitled to represent the Borrower and the Parent Guarantor.
(3)All information that the Bank needs to fulfil its know your customer
requirements and comply with applicable anti money-laundering legislation.
(4)A copy of the Group structure chart, including the ultimate parent of the
Borrower.
(5)A copy of the most recent audited financial statements of the Borrower.
(6)A copy of the most recent audited consolidated financial statements of the
Parent Guarantor.
(7)Legal opinions: legal opinion on the executed Parent Guarantee (to be
prepared by ING’s lawyer in the US) and capacity opinion done by ING legal in
Switzerland
(8)A copy of the duly executed Parent Guarantee and relevant Finance Documents.
(9)As soon as available a copy of the resolution of the board of directors of
the Borrower and the Parent Guarantor approving the transaction and the
execution of the Finance Documents (condition subsequent).





15/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


Schedule 2
PARENT GUARANTEE


Xylem Inc. Parent Guarantee dated April 25, 2020


The undersigned, Xylem Inc., incorporated in Indiana, U.S.A. and having its
registered office and principal place of business at 1 International Drive, Rye
Brook, NY 10573 U.S.A., hereinafter referred to as the “Guarantor”,


hereby unconditionally and irrevocably guarantees as an independent obligation
to and in favor of ING Bank, a Branch of ING-DiBa AG, for itself, its branches
and all of its direct and indirect holding companies, subsidiaries and/or any of
its or their affiliates, branches and offices (hereinafter collectively referred
to as the “Bank”), the correct and prompt fulfilment of any and all debt and
liabilities, actual or contingent, present or future of Xylem Europe GmbH,
incorporated in Switzerland and having its registered address at Schaffhausen,
Switzerland (hereinafter referred to as the “Borrower”) under or in connection
with the Euro 100,000,000 Term Loan Agreement dated April 25, 2020, entered into
with the Bank, as amended and supplemented from time to time (hereinafter
referred to as the “Agreement”) including without limitation any debts or
liabilities under the Agreement (hereinafter collectively referred to as the
“Obligations”).


Capitalized terms used herein and not otherwise defined herein shall have the
same meaning as given those terms in the Agreement, unless the context requires
otherwise.


The Guarantor represents and warrants to the Bank that:
(a)it is duly organized and validly existing under the laws of the state of its
incorporation and is in good standing under the aforesaid laws and it has full
corporate power and authority to enter into this Guarantee;
(b)the execution, delivery and performance of this Guarantee and the performance
of the obligations of the Guarantor hereunder have been duly authorized by all
necessary corporate action and other actions required on the part of the
Guarantor
(c)this Guarantee constitutes legal, valid and binding obligations of the
Guarantor, subject to the laws of bankruptcy and other laws affecting the rights
of creditors generally;
(d)neither the execution, delivery and performance by the Guarantor of this
Guarantee nor the payment of any or all amounts due hereunder nor the compliance
with the terms and conditions hereof will:
(i)violate any law, administrative regulation or court judgement or decree; or
(ii)conflict with the certificate of incorporation of the Guarantor;
(e)all provisions of the Agreement are, and all provisions of the Transactions
are or will be, fully known to and approved by the Guarantor.
The Guarantor therefore undertakes upon first written demand of the Bank to pay
– without set-off or counterclaim – as its own debt to the Bank the amount of
the Obligations demanded by the Bank within ten (10) Business Days following the
day on which the demand is received by the Guarantor. The determination by the
Bank of the amount shall, in the absence of manifest error, be conclusive and
binding on the Guarantor.


The Bank shall be entitled to make more than one demand against the Guarantor,
and each written demand of the Bank shall contain a declaration that the
Borrower has failed to fulfil its Obligations in whole or in part.


All sums payable by the Guarantor under this Guarantee, whether in respect of
principal, interest, fees or otherwise, shall be paid free and clear of and
without any deduction or withholding or payment for or on account of any present
or future tax (other than any income tax on overall net income of the Bank)
levied or imposed. If any such deduction or withholding shall be required to be
made by any competent authority, the Guarantor shall forthwith pay to the Bank
such additional sums as shall result in the Bank receiving the same net amount
as it would have received in the absence of such deduction or withholding.


The Guarantor’s liability under this Guarantee is irrevocable, absolute and
unconditional, and shall not be impaired, affected or discharged by reason of
(and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to):


(a)any variation in the terms or provisions of the Agreement or the
Transactions;
(b)any time or other indulgence granted by the Bank to the Borrower or any other
person or any forbearance (whether as to payment, time, performance or otherwise
howsoever) or absence of any action to enforce the Agreement or the Transactions
which might but for this provision have any such effect;
(c)unenforceability, invalidity or termination of, or any irregularity in the
Agreement or the Transactions or the execution of either by the Borrower or any
other person or any deficiency in the power of the Borrower or any other person
to enter into and perform its obligations under the Agreement or the
Transactions (whether or not known to the Bank);

16/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


(d)the recovery of any judgment against the Borrower or any action to enforce
the same, or any other circumstances which may otherwise constitute a legal or
equitable discharge or defense of a guarantor, except in each case for
satisfaction in full of the Obligations.
The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and notice of dishonor.


The Guarantor’s liability shall include an obligation to compensate the Bank for
any reasonable out-of-pocket costs and expenses, including without limitation
reasonable legal fees, incurred in enforcing this Guarantee (collectively, “Bank
Expenses”).


This Guarantee shall be binding upon and shall inure to the benefit of the Bank
and its respective successors and assigns and references in this Guarantee shall
be construed accordingly.


This Guarantee is a continuing guarantee and shall remain in full force and
effect and be binding upon Guarantor until the Borrower is no longer entitled to
incur additional Obligations and all Obligations have been satisfied in full, at
which time this Guarantee shall automatically be cancelled; provided that this
Guaranty shall continue to be effective or be reinstated (as the case may be) in
the event the payment or collateralization of any of the Obligations or any part
thereof is rescinded or must be otherwise restored or returned by the Bank upon
a bankruptcy of the Borrower or otherwise.


This Guarantee and all rights and obligations hereunder or in connection
herewith shall be governed by and construed in accordance with the laws of the
State of New York. The Guarantor hereby irrevocably and unconditionally consents
to submit to the jurisdiction of the courts of the State of New York and of the
United States of America located in the borough of Manhattan or in the United
States District Court for the Southern District of New York for any action,
suit, or proceeding arising out of or relating to this Guarantee and the
transactions contemplated hereby. The Guarantor hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit,
or proceeding arising out of this letter agreement in the courts of the State of
New York or the United States of America located in the borough of Manhattan or
the United States District Court located in the Southern District of New York,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit, or proceeding
brought in any such court has been brought in an inconvenient forum.


Each of Guarantor and Bank hereby waives its respective rights to a jury trial
of any claim or cause of action based upon or arising out of this guarantee,
including contract claims, tort claims, breach of duty claims, and all other
common law or statutory claims. Each of Guarantor and Bank hereby states that it
knowingly and voluntarily waives its rights to a jury trial. In the event of
litigation, a copy of this guarantee may be filed as a written consent to a
trial by the court.


Notwithstanding anything to the contrary contained herein, in no event shall
Guarantor’s payment obligations under this Guarantee exceed the sum of (a) any
unpaid Obligations and (b) Bank Expenses.


IN WITNESS WHEREOF, the undersigned has executed this Guarantee as of the date
first above written.


XYLEM INC.
By: /s/ E. Mark Rajkowski
Name: E. Mark Rajkowski
Title: Senior Vice President and Chief Financial Officer




Acknowledged
ING BANK, a Branch of ING-DiBa AG
By: /s/ Susanne Fichera
Name: Susanne Fichera
Title: Vice President




By: /s/ Maximilian Cupriak
Name: Maximilian Cupriak
Title: Vice President









17/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


Schedule 3
Utilisation Request




To: [ING ENTITY]
From: [BORROWER]
Date: [DATE]


Xylem Europe GmbH – EUR 100,000,000 Term Loan Agreement dated [DATE] (the
“Agreement”)


1.We refer to the Agreement. This is a Utilisation Request. Capitalised terms
used herein have the meaning given to those terms in the Agreement unless
defined otherwise herein.
2.We wish to borrow a Loan on the following terms:
a.Utilisation Date: [];
b.Amount: €[];
c.Interest Period: 6 months.
3.The bank account to which the Loan should be paid is: bank account [] in the
name of [] held at [].
4.We confirm that each condition precedent under Clause 4.1 Conditions precedent
of the Agreement which must be satisfied on the date of this Utilisation Request
is so satisfied and that there are no circumstances as described in Clause 4.3
Utilisation of the Agreement on the basis of which the Bank would not be obliged
to extend the Loan.
5.This Utilisation Request is irrevocable.


[BORROWER]


By: []


Title: []








        




        































18/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020




Schedule 4
Wholesale Banking Conditions





























































































































19/20

--------------------------------------------------------------------------------

image11.jpg [image11.jpg]

 EX 10.35
Agreed form, April 25, 2020


Signatories
XYLEM EUROPE GMBH     


/s/ Samir Patel
_______________________________
By: Samir Patel


Title: Attorney-in-Fact






XYLEM INC.




/s/ E. Mark Rajkowski
_______________________________
By: E. Mark Rajkowski


Title: Senior Vice President and Chief Financial Officer




ING BANK, a branch of ING-DiBa AG




/s/ Susanne Fichera     /s/ Maximilian Cupriak
_______________________________   ____________________________
By: Susanne Fichera     By: Maximilian Cupriak


Title: Vice President     Title: Vice President













20/20